Citation Nr: 1132187	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-36 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of nonunion of a left scaphoid (wrist) fracture.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 2005 to January 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center  in Washington, DC.  


REMAND

As a pre-existing left wrist injury was not noted on entrance examination, the Veteran is presumed to have been in sound condition when accepted for service.  The presumption of soundness may be rebutted by clear and unmistakable evidence that the injury existed before service and was not aggravated by service.  38 U.S.C.A. § 1111.   

On VA examination in July 2010, VA examiner expressed the opinion that it was less likely as not that the pre-existing left wrist injury, identified as nonunion of a left scaphoid (wrist) fracture by X-ray in service, was aggravated by service. 

As the Board is unable to determine whether the opinion rises to the level of clear-and-unmistakable evidence despite the use of the phrase "less likely than not," on the question of aggravation, further development under the duty to assist is needed. 



Accordingly, the case is REMANDED for the following:

1. Ask the Veteran either to submit or to authorize VA to obtain on his behalf records of the Orthopaedic Center of the Rockies, pertaining to the Veteran's medical history documented in his patient health history form, referred to in the medical record of the Orthopaedic Center of the Rockies, dated September 12, 2006. 

2.  Afford the Veteran a VA examination by a physician to determine:

Whether it is undebatable that the Veteran's pre-existing nonunion of a left scaphoid was not aggravated by service.  

In formulating the opinion, the VA examiner is asked to consider the following: 

A notation or discovery during service of residuals of a healed fracture with no evidence of an antecedent injury during service constitutes clear and unmistakable proof of the existence of a disability prior to service, and no additional or confirmatory evidence is necessary.  

Aggravation means a permanent worsening of the pre-existing condition as contrasted to temporary or intermittent flare-ups of symptoms during service. 


A lack of aggravation means either:

a).  There is no increase in severity of the pre-existing disability on the base of the evidence, pertaining to manifestations of the disability prior to, during, or subsequent to service; or, 

b).  Any increase in disability during service was due to the natural progression of the pre-existing condition.

Also in formulating the opinion, the VA examiner is asked to consider these significant facts of the case: 

A pre-existing left wrist injury was not noted on entrance examination.  The service treatment records show that on day two of active duty the Veteran stated that he had injured his left wrist four years earlier and he had fell and re-injured the wrist in the last several months, but he had not seen a physician and he was now experiencing pain and he was unsure whether he would be able to complete basic training.  The Veteran was returned to duty and advised to go to sick call as needed.  In October 2005, it was noted that motion of the left wrist was abnormal.  

In November 2005, the Veteran complained of left wrist pain, exacerbated by basic training, with a two year history of left scaphoid pain.  


X-rays showed a remote fracture of the left scaphoid bone with nonunion.  Several days later, an Entrance Physical Standards Board (EPSB) found that in 2002 the Veteran fell while snowboarding and injured his left wrist, but he had not seen a physician, that during the first week of basic training the Veteran experienced left wrist pain, that later he was referred to an occupational therapist and that X-rays showed a remote scaphoid fracture with nonunion.  

The EPSB concluded that the Veteran did not meet the medical fitness standards for enlistment because of the pre-existing condition, which was not aggravated by the service.  The Veteran was subsequently administratively discharged from service because of the pre-existing condition.  

After service on VA examination in April 2006, the Veteran stated that in basic training his wrist was jammed with a pugil stick.  The pertinent finding was limitation of motion of the left wrist.  In September 2006, the Veteran had an open reduction and internal fixation of the left scaphoid nonunion.  In January 2007, the first surgery was revised.







3.  After the development has been completed, adjudicate the claim, considering 38 U.S.C.A. § 1111 and § 1153 and 38 C.F.R. § 3.303(c), § 3.304(b) and § 3.306.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

